        Case 2:12-md-02323-AB Document 10365 Filed 01/07/19 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 IN RE: NATIONAL FOOTBALL                           Case No. 12-md-2323 (AB)
 LEAGUE PLAYERS’ CONCUSSION
 INJURY LITIGATION                                  MDL No. 2323

 Kevin Turner and Shawn Wooden,                     Hon. Anita B. Brody
 on behalf of themselves and others
 similarly situated,

            Plaintiffs,

 National Football League and
 NFL Properties LLC,
 successor-in-interest to NFL Properties,
 Inc.,

            Defendants.


 THIS DOCUMENT RELATES TO:
 ALL ACTIONS


      NOTICE OF JOINDER AND JOINT MOTION FOR CLARIFICATION AND
              REQUEST TO PARTICIPATE ON A LIMITED BASIS

       X1Law, P.A. and Cohen & Malad, LLP join Podhurst Orseck, P.A.’s Motion (the

“Motion”) for Clarification and for Leave to Participate in the January 10, 2019 Hearing (ECF No.

10364), and file their own Joint Motion for Clarification and Request to Participate on a Limited

Basis, and in support states as follows:

       1.      X1Law and Cohen & Malad join Podhurst Orseck’s Motion to the extent the

Motion and relief requested applies to each firm’s client respectively.

       2.      X1Law and Cohen & Malad further respectfully seek clarification concerning the

scope of who was provided notice, included in the process and permitted to brief the issues

regarding the “generally consistent” standard (the “Generally Consistent Standard”) provided
         Case 2:12-md-02323-AB Document 10365 Filed 01/07/19 Page 2 of 6



under the Settlement Agreement. As indicated by Podhurst Orseck, the record transmitted by the

Claims Administrator to the Court in connection with the Court’s Order (ECF No. 10361) setting

the January 10, 2019 hearing on the NFL Parties’ appeal of the Special Master’s denial of the

NFL’s objection to the Special Master’s determination that certain diagnoses made outside the

Baseline Assessment Program were supported by medical evidence “generally consistent” with

the criteria set forth in the Settlement Agreement (the “NFL’s Appeal”) did not include Podhurst

Orseck’s brief.

         3.       X1Law and Cohen & Malad both represent numerous Retired NFL players whose

Claims are affected by the manner in which the Generally Consistent Standard is applied to their

Claims by the AAP and Claims Administrator. For example, X1Law represents Settlement Class

member 100016955 who received a Notice of Monetary Award based on a diagnosis made by a

Qualified MAF Physician, which was confirmed by the Claims Administrator, appealed by the

NFL and affirmed on appeal by the Special Master. The NFL and/or Claims Administrator framed

the issue as whether the AAP is required to review all claims regarding medical issues, rather than

as challenging the Generally Consistent Standard. However, at the center is how the AAP is

instructed regarding what Generally Consistent means and the proper application of the Generally

Consistent Standard.

         4.       The same is true for X1Law Settlement Class members 100009449 and 100016518,

who were both diagnosed by a Qualified MAF Physician and whose claims were approved by the

claims Administrator, appealed by the NFL and reversed in favor of the NFL because the AAP

strictly applies Generally Consistent as if it meant “the same as” the BAP. The instructions to the

AAP regarding what Generally Consistent means and how it is applied significantly affect the

Class.




                                            Page 2 of 6
         Case 2:12-md-02323-AB Document 10365 Filed 01/07/19 Page 3 of 6



         5.       In addition, the Generally Consistent Standard is not limited solely to post-effective

date MAF Claims. Any determination regarding the application or definition of the Generally

Consistent Standard will affect all Claimants who received a Qualifying Diagnosis other than

through the BAP. As such, pre-effective date claims are similarly affected by any determination

of what Generally Consistent means and how it is applied. Simply stating that Generally

Consistent means that something is more alike than not alike not only fails to account for the

nuances and complexity of dementia in any meaningful way, but also creates a wholly subjective

standard regarding the analysis by which criteria is determined to be alike (or not alike).

         6.       X1Law first addressed the meaning and application of the Generally Consistent

Standard on August 15, 2017 in its Motion to Determine Proper Administration of Claims Under

the Settlement Agreement and Incorporated Memorandum of Law [ECF No. 8267] (the “8/15/17

Motion”). See ECF No. 8267, ¶¶ 13, 14, 18 and 29-33. However, unlike Podhurst Orseck, neither

X1Law or Cohen & Malad was provided notice of the NFL’s Appeal regarding the Generally

Consistent Standard or allowed to participate in the process or brief the issue despite having filed

and briefed the 8/15/17 Motion.

         7.       The changes to the Generally Consistent Standard proposed by the NFL amount to

an amendment to the Settlement Agreement that alters material rights, and any such amendment

requires specific notice requirements and an opportunity to be heard 1 as provided by the Federal


1 See In re Diet Drugs, Sales Practices & Prods. Liab. Litig. MDL 1203, 226 F.Supp.2d 498 (E.D. Pa. March 15,
2005) (“Reasonable notice combined with an opportunity to be heard and withdraw from the class satisfy the due
process requirements of the Fifth Amendment. … In addition, in a settlement class maintained under Rule 23(b)(3),
class notice must meet the requirements of both Federal Rules of Civil Procedure 23(c)(2) and 23(e). Under Rule
23(c)(2), notice to the class must be “the best practicable notice under the circumstances, including individual notice
to all members who can be identified through reasonable effort. The Rule also requires that the notice indicate an
opportunity to opt out, that the judgment will bind all class members who do not opt out and that any member who
does not opt out may appear through counsel. Rule 23(e) requires that notice of a proposed settlement must inform
class members: (1) of the nature of the pending litigation; (2) of the settlement’s general terms; (3) that complete
information is available from the court files; and (4) that any class member may appear and be heard at the Fairness
Hearing [citations omitted]”). See also In re Diet Drugs Prods. Liability Litig., No. 99–20593, 2010 WL 2735414,
at *6 (E.D.Pa. July 2, 2010) (in MDL where notice of Tenth Amendment to Settlement Agreement and opportunity


                                                      Page 3 of 6
         Case 2:12-md-02323-AB Document 10365 Filed 01/07/19 Page 4 of 6



Rules and applicable law. By requiring pre-existing corroborating documentary evidence and

reading “generally consistent with” to mean “exactly the same as” BAP requirements, the AAP

member has significantly narrowed, and for some class members eliminated, a path to qualify for

a Monetary Award. By creating additional proof standards affected Class Members will lose their

ability to prove a Claim.

         8.       Moreover, this exact issue was raised in In re Deepwater Horizon, 858 F.3d 298

(5th Cir. 2017) (attached as Exhibit B). In BP, the claims administrator was charged with

administering claims relative to the BP oil spill. Pursuant to the settlement agreement, each

claimant had the right to choose its own post-spill compensation period, as long as it was a

consecutive three-month period in 2010. See id. at 301. The claims administrator was to use this

post-spill compensation period and subtract it from the same pre-spill period to arrive at the amount

of damages owed to each claimant. Id. An issue arose, however, because not all financial

documents submitted showed income and expenses that occurred during the same months. Id.

Rather, sometimes income was received or expenses were incurred outside of the three-measuring

months, and this resulted in the claimed damages being inflated. Id.

         9.       The Court held that the claims administrator’s actions to “move, smooth, or

otherwise reallocate revenue” and ensure that “damages are awarded to those who have suffered

real losses” was improper:

         This may well be a fairer alternative. But it cannot be implemented, because it is
         inconsistent with the plain text of the Settlement Agreement.

         See id. at 303.




to object was provided to class, Court approved amendment as fair, adequate and reasonable); In re Baby Prods.
Antitrust Litig., 708 F.3d 163, 175 n. 10, 182 (3d Cir.2013) (held, among other things, that “supplemental notice
should be provided to the class if the settlement is materially altered on remand”).


                                                    Page 4 of 6
        Case 2:12-md-02323-AB Document 10365 Filed 01/07/19 Page 5 of 6



       10.     Allowing the NFL, AAP or Claims Administrator to rewrite or implement the

Settlement Agreement without seeking or gaining the approval of the Claimants, in a manner

which was “not the agreement that the parties entered into” is the same issue addressed by the BP

Court. Accordingly, the Court should refuse to “re-write the settlement agreement.” Id. at 304.

       11.     X1Law and Cohen & Malad respectfully seek leave to participate in the hearing on

a limited basis, and if appropriate, to address how any case-specific, factual issues relating to the

Affected Settlement Class Members may bear materially on arguments raised by NFL or Co- Lead

Class Counsel or by the Court’s questions. Since any determinations regarding the Generally

Consistent Standard are so broad in reach and will affect Retired NFL Players who are being

represented in their individual claims by X1Law and Cohen & Malad, and the evaluation of their

fact-bound diagnoses are directly implicated by the NFL’s Appeal, X1Law should be permitted

the opportunity to appear and be granted leave to address the above issues at the hearing.

       WHEREFORE, X1Law and Cohen & Malad respectfully request that the Court clarify the

issues raised above and that each firm be granted leave to participate, as appropriate, for a limited

purpose at the January 10, 2019 hearing.

       Dated: January 7, 2019




                                             Page 5 of 6
       Case 2:12-md-02323-AB Document 10365 Filed 01/07/19 Page 6 of 6



                                                    Respectfully Submitted,

 Attorneys for Plaintiffs/Movants

 Patrick J. Tighe
 Attorneys for Plaintiffs                           LOREN & KEAN LAW
 X1LAW, P.A.f/k/a Patrick J. Tighe, P.A.            7111 Fairway Drive, Suite 302
 721 US Highway 1, Ste 121                          Palm Beach Gardens, FL 33418
 North Palm Beach, FL 33408                         Phone: 561-615-5701
 Phone: 561-537-3319                                Fax: 561-615-5708
 Fax: 561-537-7193                                  mstjacques@lorenkeanlaw.com
 Pat@X1LAW.com                                      Florida Bar No. 0783471
 Florida Bar No. 568155
                                                    s/ Michael St. Jacques
                                                    Michael G. St. Jacques, II

                                                    COHEN & MALAD, LLP
                                                    One Indiana Square, Suite 1400
                                                    Indianapolis, Indiana 46204
                                                    Daniel S. Chamberlain, Esq.
                                                    Phone: 317-636-6481
                                                    Fax: 317-636-2593
                                                    dchamberlain@cohenandmalad.com
                                                    Indiana Attorney No. 16375-49

                                                    s/ Daniel Chamberlain
                                                    Daniel S. Chamberlain

                                CERTIFICATE OF SERVICE

        I hereby certify that on January 7, 2019, the foregoing document was electronically filed
with the United States District Court for the Eastern District of Pennsylvania via the Court’s
CM/ECF system, and that the filing is available for downloading and viewing from the electronic
court filing system by counsel for all parties.

                                           LOREN & KEAN LAW

                                           s/ Michael St. Jacques
                                           MICHAEL G. ST. JACQUES, II




                                           Page 6 of 6
